DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 11 and 14 is/are rejected under 35 U.S.C. 103 as being obvious over Hsieh et al. (US 2021/0109639) in view of Maeda et al. (US 2014/0339400).
	In regard to claims 1 and 11, Hsieh et al. teach an optical in-display biometric feature recognition device, comprising: a first substrate, comprising a non-peripheral area (fig. 6A element AA and paragraph 141) and a peripheral area (area outside of AA); a first reset unit, disposed in the peripheral area (6A GOA2 and paragraph 215, the GOA circuit contains a reset wire); and a first integration unit (fig. 6B elements R, G, B and sensing pixel), disposed in the non-peripheral area, comprising: a first sensing unit, wherein the first sensing unit comprises a photodiode (PD in fig. 7, coupled to the first reset unit (element FS coupled to B1); and a first pixel unit, coupled to the first sensing unit (fig. 6B) but does not teach the first sensing photodiode is directly connected to the first reset unit.
	Maeda et al. teach the first sensing photodiode is directly connected to the first reset unit (fig. 1, diode 4 and paragraph 52. Pin diode directly connected to reset line).
The two are analogous art because they both deal with the same field of invention of fingerprint detection.
At the time of invention it would have been obvious to one of ordinary skill in the art to substitute the bias voltage of Hsieh et al. with the controlled directly connected reset voltage of Maeda et al. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of 
	In regard to claims 4 and 14, Hsieh et al. teach wherein the electronic device comprises: a second integration unit, disposed in the non-peripheral area, comprising: a second sensing unit, coupled to the first reset unit; and a second pixel unit, coupled to the second sensing unit (fig. 6B, see second pixel row).
Claims 2, 3, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. in view of Maeda et al. further considered with Ding et al. (US 2021/0019016).
In regard to claims 2 and 12, Hsieh et al. teach a scan driver, disposed in the peripheral area, for generating m row selecting signals (fig. 6A GOA) but does not teach wherein the first sensing unit and the first pixel unit are coupled to the pixel one of the m row selecting signals, and wherein m is a positive integer greater than zero (Hsieh et al. teach the photodiode and pixel connected to different GOAs).
Ding et al. teach wherein the first sensing unit and the first pixel unit are coupled to the pixel one of the m row selecting signals, and wherein m is a positive integer greater than zero (fig. 11A and paragraph 143).
	The three are analogous art because they all deal with the same field of invention of fingerprint detection.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Hsieh et al. and Maeda et al. with the shared scan lines of Ding et al. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Hsieh et al. and Maeda et al. with the shared scan lines of Ding et al. because it would reduce the number of parts.
In regard to claim 3, Hsieh et al. teach wherein the electronic device comprises: a data driver, disposed in the peripheral area (fig. 1 11A); and a readout circuit, disposed in the peripheral area (fig. 3 element 19B); wherein the first pixel unit is coupled to the data driver, and the first sensing unit is coupled to the readout circuit (fig. 6B, display pixels and fingerprint pixels connected to separate circuits).
Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. in view of Maeda et al. further considered with Xu et al. (US 2021/0200980).

Xu et al. teach second reset unit, disposed in the peripheral area; wherein the third sensing unit and the fourth sensing unit are coupled to the second reset unit (see fig. 6 elements 222 and 221. Element 222 is connected to even rows and 221 to odd rows).
The three are analogous art because they all deal with the same field of invention of fingerprint detection.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Hsieh et al. and Maeda et al. with the separate scan units of Xu et al. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Hsieh et al. and Maeda et al. with the separate scan units of Xu et al. because it would simplify each circuit.
Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. in view of Maeda et al. further considered with Jia et al. (US 2019/0005295).
	In regard to claims 6 and 16, Hsieh et al. teach wherein the first sensing unit comprises: a sensing photodiode (fig. 7 PD); and a transistor, coupled to the sensing photodiode (TS2) but neither Hsieh et al. nor Maeda et al. teach wherein the sensing photodiode is overlapped with at least a part of the transistor.
	Jia et al. teach wherein the sensing photodiode is overlapped with at least a part of the transistor (paragraph 11).
	The three are analogous art because they all deal with the same field of invention of fingerprint detection.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Hsieh et al. and Maeda et al. with the overlapping devices of Jia et al. The rationale is as .
Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. in view of Maeda et al. further considered with Lee et al. (US 2021/0034832).
In regard to claims 7 and 17, Hsieh et al. teach wherein the first sensing unit comprises: a transistor (TS2), but neither Hsieh et al. nor Maeda et al. teach a transistor comprising a double gate structure.
Lee et al. teach a transistor comprising a double gate structure (paragraph 105).
The three are analogous art because they all deal with the same field of invention of fingerprint detection.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Hsieh et al. and Maeda et al. with the double gate transistor of Lee et al. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Hsieh et al. and Maeda et al. with the double gate transistor of Lee et al. because it would reduce leakage currents.
Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. in view of Maeda et al. further considered with Bu et al. (US 2021/0117638).
In regard to claims 8 and 18, Hsieh et al. teach wherein the first sensing unit comprises a sensing photodiode (PD) but neither Hsieh et al. nor Maeda et al. the electronic device comprises: a first light shielding structure, disposed on the first substrate, wherein sides of the sensing photodiode is surrounded by the first light shielding structure, the first light shielding structure comprises a first opening, and the first opening exposes a part of the sensing photodiode.
Bu et al. teach the electronic device comprises: a first light shielding structure, disposed on the first substrate, wherein sides of the sensing photodiode is surrounded by the first light shielding structure, the first light shielding structure comprises a first opening, and the first opening exposes a part of the sensing photodiode (fig. 6A element 40 and paragraph 57).
The three are analogous art because they all deal with the same field of invention of fingerprint detection.
.
Claims 9, 10, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. in view of Maeda et al. further considered with Bu et al. and Reinhold et al. (US 2021/0004556).
In regard to claims 9 and 19, Hsieh et al., Maeda et al. and Bu et al. teach all the elements of claims 9 and 19 except a second light shielding structure, disposed on the sensing photodiode and covering the part of sensing photodiode.
Reinhold et al. teach a second light shielding structure, disposed on the sensing photodiode and covering the part of sensing photodiode (fig. 3 element 412).
The four are analogous art because they all deal with the same field of invention of fingerprint detection.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Hsieh et al., Maeda et al. and Bu et al. with the spectral filter of Reinhold et al. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Hsieh et al., Maeda et al. and Bu et al. with the spectral filter of Reinhold et al. because it would block ambient light and improve detection accuracy.
In regard to claims 10 and 20, Reinhold et al. teach a second substrate, corresponding to the first substrate (element 405); and a third light shielding structure, disposed on the second substrate and comprising a plurality of second openings; wherein one of the plurality of second openings is corresponding to the first opening (fig. 3 element 405, openings correspond to the photodetectors).
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R HALEY whose telephone number is (571)272-0574. The examiner can normally be reached 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R HALEY/             Primary Examiner, Art Unit 2623